        Case 19-12972-btb        Doc 67    Entered 12/09/19 13:08:14      Page 1 of 2




   Entered on Docket
    December 09, 2019
___________________________________________________________________



      E FILED ON 12/04/2019
      THOMAS E. CROWE, ESQ.
      THOMAS E. CROWE PROFESSIONAL
      LAW CORPORATION
      tcrowe@thomascrowelaw.com
      2830 S. Jones Blvd. #3
      Las Vegas, Nevada 89146
      (702) 794-0373
      Nevada State Bar no. 3048

                        UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEVADA
                                     ******
      In re:                          )  BANKRUPTCY NUMBER:
                                      )  BK-S-19-12972-BTB
      PAULINE YOUNG.                  )  Chapter 13
                                      )
                Debtor.               )  Date: December 3, 2019
                                      )  Time: 1:30 p.m.

                       ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL
                                        OF RECORD

                        THIS MATTER having come on for hearing this 3rd day of December, 2019, by and

      through THOMAS E. CROWE, ESQ., and for good cause appearing, therefore

                        IT IS HEREBY ORDERED that the Motion to Withdraw as Counsel of Record is

      granted.

      ///

      ///

      ///

      ///
 Case 19-12972-btb       Doc 67     Entered 12/09/19 13:08:14        Page 2 of 2




               IT IS FURTHER ORDERED THAT the Debtors’ last known address is


                Pauline Young
                3859 S. Valley View Blvd., #2-176
                Las Vegas, NV 89103

Respectfully Submitted by:

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION


By /s/ THOMAS E. CROWE
 THOMAS E. CROWE, ESQ.
 State Bar No. 3048
 2830 S. Jones Blvd. #3
 Las Vegas, NV 89146

In Accordance with LR 9021, counsel submitting this document certifies that the order
accurately reflects the court’s ruling and that (check one):
        The Court has waived the requirement set forth in LR 9021(b)(1).
x       No party appeared at the hearing or filed an objection to the motion.
        I have delivered a copy of this proposed order to all counsel who appeared at the hearing,
and any unrepresented parties who appeared at the hearing, and each has approved or
disapproved the order, or failed to respond, as indicated below [list each party and whether the
party has approved, disapproved, or failed to respond to the document]:
       I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order
with the motion pursuant to LR 9014(g), and that no party has objected to the form or content of
the order.

                                             /s/ THOMAS E. CROWE
                                             THOMAS E. CROWE, ESQ

                                               ###
